95 F.3d 42
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gail E. TRICE, Plaintiff-Appellant,v.RELIABLE STORES, INCORPORATED, Defendant-Appellee.
No. 96-1676.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 13, 1996.Decided Aug. 27, 1996.

Gail E. Trice, Appellant Pro Se.  Mary Jane Saunders, Dominick M. Valencia, Jr., ARTER & HADDEN, Washington, D.C., for Appellee.
D.Md.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant Gail E. Trice appeals from the district court's order granting summary judgment to Defendant in this employment discrimination action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Trice v. Reliable Stores, Inc., No. CA-95-3146-CCB (D. Md. Apr. 8, 1996;  May 15, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.